UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1052



VICKIE L. MCIVER ROBERTS,

                                               Plaintiff - Appellant,

          versus


NORTH   CAROLINA    DIVISION     OF    VOCATIONAL
REHABILITATION,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-405-1)


Submitted:   May 14, 2004                     Decided:   June 14, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vickie L. McIver Roberts, Appellant Pro Se. Dorothy Powers, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vickie L. McIver Roberts appeals the district court’s

order granting Defendant’s motion to dismiss her action under Title

VII of the Civil Rights Act of 1964, as amended, and the Americans

with Disabilities Act.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Roberts v. N.C. Div. of Vocational Rehab., CA-

03-405-1 (M.D.N.C. filed Sept. 18, 2003; entered Sept. 19, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -